Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154529(41)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RONNIE MADSON, JR.,                                                                                       Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 154529
  v                                                                  COA: 331605
                                                                     Lenawee CC: 11-037046-DC
  LATOYA JASO,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the Michigan Coalition of
  Family Law Appellate Attorneys and the Legal Services Association of Michigan to
  participate as amici curiae and to file a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on December 6, 2016, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2016
                                                                               Clerk